— Decree of the Surrogate’s Court of Kings county reversed upon the law, with costs, payable out of the estate, to all parties appearing and filing briefs. We construe the will to read: (1) That the direction for the payment of general legacies out of the proceeds of the sale of the real property is demonstrative and that the general legacies be paid in full; (2) that testatrix’s interest in the corporation known as Burroughs Building Material Company is not specifically bequeathed to the residuary legatees but is a part of the residuary estate. Decree directed to be entered accordingly. Seeger, Carswell and Seudder, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent. Settle order on notice.